Citation Nr: 1206900	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-24 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a psychiatric disorder other than PTSD. 

3.  Entitlement to service connection for a right foot disorder. 

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left foot disorder, and if so whether service connection is warranted.   

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for disability manifested by dizziness to include Meniere's disease, and if so whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1974 to February 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In January 2012, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The issues of entitlement to service connection for post-traumatic stress disorder (PTSD), entitlement to service connection for a psychiatric disorder other than PTSD, entitlement to service connection for a right foot disorder, entitlement to service connection for a left foot disorder, and entitlement to service connection for disability manifested by dizziness to include Meniere's disease, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In May 2002 the RO denied service connection for a left foot disorder and for dizziness; notice was sent to the Veteran that same month.  The Veteran did not appeal the decision. 

2.  The evidence received since the RO's final denial of service connection for a left foot disorder and for dizziness in May 2002 relates to an unestablished fact necessary to substantiate the claims and creates a reasonable possibility of substantiating the claims. 


CONCLUSIONS OF LAW

1.  The May 2002 RO decision that denied service connection for a left foot disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011). 

2.  New and material evidence has been received since the May 2002 denial and the claim for service connection for a left foot disorder is reopened. 38 U.S.C.A. § 5108 (West 2002). 

3.  The May 2002 RO decision that denied service connection for dizziness is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011). 

4.  New and material evidence has been received since the May 2002 denial and the claim for service connection for dizziness is reopened.  38 U.S.C.A. § 5108 (West 2002). 


VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, as to the issue decided below, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id. Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.   

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.  New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for a left foot disorder and for dizziness was denied by the RO in May 2002.  Notice was sent to the Veteran in May 2002 and he did not timely appeal.  That decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

As noted, in May 2002, the RO denied service connection for a left foot disorder and for dizziness.  The RO considered the Veteran's service treatment records, and VA outpatient treatment records.  The service treatment records showed no treatment for a left foot disorder.  They showed that at separation the Veteran had complaints of dizziness.  The VA treatment records were noted to show a complaint of occasional left foot swelling and discomfort in April 2002 with normal examination of the feet.  The records showed no treatment for dizziness. 

The RO found that as to the left foot, the evidence did not show a left foot disorder was incurred in service.  As to the complaint of dizziness, the RO found that there was no diagnosis of a disorder manifested by dizziness while in service. 

The RO notified the Veteran of its denial in May 2002, and he did not appeal the denial.  Thus the determination is final. 

Evidence added to the record since the last final denial in May 2002 includes a VA outpatient treatment records.  The records include diagnoses of a left foot disorder (see, e.g., outpatient treatment of March 2010 when tarsal tunnel syndrome is diagnosed and where the examiner stated it is reasonable to assume that this could have been the Veteran's problem in service, treatment records of December 2004 and January 2005 diagnosing metatarsalgia, and record of December 2004 diagnosing hammer toe deformity).  Additionally in July 2006, a VA podiatrist stated that the Veteran has left foot hammertoe with plantar grade metatarsal.  The assessment was predislocation syndrome creating symptoms probably more likely than not the foot symptoms were aggravated and accelerated due to military service.  The records also diagnose Meniere's disease and he was found to have an abnormal ENG due to weakness in the right ear in December 2007.  

This evidence is new and material since it establishes current disabilities, something that was not of record at the time of the May 2002 determination.  New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence must be accepted at face value now; in general, for the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed. Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  Thus, the Board finds that new and material evidence has been presented, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a left foot disorder and to that extent the appeal is granted. 

New and material evidence has been received to reopen the claim of entitlement to service connection for a disorder manifested by dizziness to include Meniere's disease and to that extent the appeal is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In a May 2009 statement, the Veteran indicated that he had been granted disability from the Social Security Administration (SSA) secondary to his "military related medical problems".  The medical and legal documents pertaining to his application and grant of benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  

The record shows that the Veteran's foot disorders have been linked to his military service in the record.  He has not been examined by VA to determine the nature and extent of his bilateral foot disorders or the etiology of any disorder diagnosed.  

The applicable law requires VA to deem an examination necessary to adjudicate a claim for service connection when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; the information or evidence indicates that the disability or symptoms may be associated with the claimant's active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

The record shows that the Veteran complained of dizziness in service and currently has findings related to complaints of dizziness.  He has not been examined by VA to determine the nature and extent of his complaints of dizziness or the etiology of any disorder(s) diagnosed.  The applicable law requires VA to deem an examination necessary to adjudicate a claim for service connection when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; the information or evidence indicates that the disability or symptoms may be associated with the claimant's active service; but, the file does not contain sufficient medical evidence for VA to make a decision. Id. 

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Request all medical and legal documents pertaining to the Veteran's application for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  

2.  Schedule the Veteran for a VA podiatry examination to evaluate his left and right foot complaints.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

The examiner should indicate all foot related disabilities.  The examiner is requested to address the outpatient treatment of March 2010 when tarsal tunnel syndrome is diagnosed and where the examiner stated it is reasonable to assume that this could have been the Veteran's problem in service, and the July 2006, a VA podiatrist statement that the Veteran has left foot hammertoe with plantar grade metatarsal.  The assessment was predislocation syndrome creating symptoms probably more likely than not the foot symptoms were aggravated and accelerated due to military service.  

With regard to any bilateral foot disorder diagnosed, the examiner must address: 1) did any disorder clearly and unmistakably preexist service and clearly and unmistakably not undergo a worsening during service; or, alternatively, 2) is any current disorder, if not clearly and unmistakably preexisting service, at least as likely as not (i.e., a 50 percent or greater probability) etiologically related to service? 

All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report. 

3.  Schedule the Veteran for a VA examination to evaluate his complaints of dizziness.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  The examiner should offer an opinion as to the etiology of his complaints of dizziness to include whether it is at least as likely as not that the Veteran has a disorder manifested by dizziness that is related to his military service.  

All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.  

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, the claims should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


